Citation Nr: 1138860	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Although the Board accepted testimony on the issues of entitlement to increased ratings for service-connected ankle disabilities and entitlement to an earlier effective date for the award of service connection for ankle disabilities because information relating to withdrawal of these claims was unavailable at the time, the record indicates that these issues were addressed in an August 2010 Board decision; they are no longer on appeal as the veteran has withdrawn them and the August 2010 Board decision dismissed them.


FINDING OF FACT

The Veteran has effectively lost the use of both of his lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his service-connected bilateral ankle disabilities, resulting in permanent and total disability.


CONCLUSION OF LAW

The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Specially Adapted Housing

The Veteran contends that due to his service-connected bilateral ankle disabilities, he is unable to move into, out of, or around his house without the use of his wheelchair.  He states that VA custom built a wheel chair to assist him with his mobility and that he requires several home improvements to accommodate that device.  In particular, he cites the need for ramps with rails.  In addition, the Veteran testified that he needed his sink lowered and a wheel-chair accessible shower.   Thus, he maintains that he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, inter alia, the Veteran is entitled to service-connected compensation for permanent and total disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(1).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In July 2009, the Veteran underwent VA examination at which time the examiner opined that the Veteran's mobility issues and the need of confinement to a wheelchair were due to both his service-connected bilateral ankle disability as well as his non-service connected low back disability.  The examiner noted that his ankle disability prevented him from walking more than a few yards because of chronic pain and poor propulsion and that his lumbar radiculopathy caused numbness and weakness in both of his legs.  The examiner noted that the conditions equally contributed to his immobility issues and that the Veteran was still able to ambulate using his cane for short distances.

In March 2010, VA physician, Dr. J.P., stated that the Veteran was service-connected for ankle instability secondary to aseptic necrosis involving both ankles and that as a result, he had limited ambulation and was wheel-chair bound.  Dr. J.P. also noted that the Veteran was unable to find work due to his total and permanent disability.

In deciding whether the loss of use of the Veteran's lower extremities is due to service-connected disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the loss of use of the Veteran's lower extremities is due to service-connected disability is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the foregoing, the Board finds that the evidence is more than sufficient to show that the Veteran has permanent and total disability due to the loss or loss of use of the lower extremities together, which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, walker or a wheelchair.  The regulatory definition of "preclude locomotion" has been met -- the Veteran has a longstanding need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(d).  

Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is established.


ORDER

Entitlement to specially adapted housing is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


